DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 and 3-9 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose nor would it be obvious to combine “wherein the magnetic flux, the vibrations and the current (I.sub.m) are measured when a temperature of the motor is stable with respect to variations of a load associated with the motor” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 3-7 are also allowable due to dependency.
4.	Regarding Claim 8, the closest prior art fails to disclose nor would it be obvious to combine “wherein tuning the value of current (I.sub.tune) comprises: determining an angle (.alpha.) between the I.sub.r and the I.sub.2 and an angle (.PHI..sub.m) based on the (I.sub.m) and the (P.sub.i); calculating the value of current (I.sub.tune) based on a function (f.sub.n), wherein the function (f.sub.n) is a radicand with an index 2, and wherein the function comprises the value of current (I.sub.m) multiplied with a value of (.PHI..sub.m), the value of current (I.sub.0), the value of PF, the value of rotor current (I.sub.2_Load) and a value of cosine of (.alpha.); and calibrating the value of rotor speed (N.sub.r) based on value obtained by calculating a difference between the value of current (I.sub.tune) and the value of measured current (I.sub.m), wherein calibrating comprises varying the value of rotor speed (N.sub.r) in regular intervals” in combination with all other limitations of the claim and base claim would render the claim allowable over the prior art.  Subsequent claim 8 is also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868